COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Fadia Janzarli v. Barcelona Holdings dba Barcelona
                            Apartments

Appellate case number:      01-17-00557-CV

Trial court case number:    1093195

Trial court:                County Civil Court at Law No. 3 of Harris County

       Appellant, Fadia Janzarli, has filed a notice of appeal of the trial court’s final
judgment signed on July 11, 2017 in a forcible detainer proceeding. See TEX. R. APP. P.
25.1, 26.1. The appellate record was due in this Court on September 11, 2017. See TEX.
R. APP. P. 35.1. A clerk’s record was filed on July 19, 2017; however, a reporter’s record
has not been filed in this appeal.
       The Clerk of this Court has twice notified appellant that the court reporter
responsible for preparing the reporter’s record had informed the Court that appellant had
not requested a reporter’s record or paid, or made arrangements to pay, for the reporter’s
record. See TEX. R. APP. P. 35.3(b). In the December 14, 2017 notice, the Clerk notified
appellant that unless appellant provided written evidence that she had paid, or made
arrangements to pay, for the reporter’s record, or provided proof that she is entitled to
proceed without payment of costs by January 16, 2018, the Court might consider the
appeal without a reporter’s record. See TEX. R. APP. P. 37.3(c). Appellant has not
responded.
       Accordingly, the Court will consider and decide those issues or points that do not
require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c). Appellant’s brief
is due to be filed no later than 30 days from the date of this order. TEX. R. APP. P.
38.6(a).
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: February 8, 2018